Citation Nr: 1311342	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  12-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that denied the claim of service connection for a psychiatric disorder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his Appeal To Board Of Veterans' Appeals (VA Form 9), received in July 
2012, the Veteran indicated that he wished to be scheduled for Board hearing in Washington, DC.  Thereafter, in correspondence received by the RO in January  2013, the Veteran indicated that he wished to be scheduled for a video conference hearing.  This request was reiterated by the Veteran's representative in a January 2013 letter.  The Veteran has not yet been scheduled for the requested hearing.  As the Veteran has a right to such a hearing, a remand is warranted so that he may be afforded the requested video conference hearing.  See 38 C.F.R. § 20.700(a) (2012).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for a video conference hearing over which a Veterans Law Judge of the Board shall preside.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


